Case: 16-10521      Date Filed: 03/09/2017     Page: 1 of 6


                                                               [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 16-10521
                             ________________________

                        D.C. Docket No. 4:15-cv-00170-HLM

MAURICE WALKER,
on behalf of himself and others similarly situated,

                                                       Plaintiff - Appellee,

versus

CITY OF CALHOUN, GA,

                                                       Defendant - Appellant.

                             ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                     (March 9, 2017)

Before WILLIAM PRYOR, JORDAN, and BALDOCK, * Circuit Judges.

PER CURIAM:



         *
          The Honorable Bobby R. Baldock, United States Circuit Judge for the Tenth Circuit,
sitting by designation.
                Case: 16-10521       Date Filed: 03/09/2017      Page: 2 of 6


       The City of Calhoun appeals the preliminary injunction entered by the

district court in favor of Maurice Walker. The parties and amici filed briefs on the

propriety of that order. We have considered their arguments, reviewed the record,

and now, with the benefit of oral argument, vacate the preliminary injunction

entered against the City and remand the case to the district court for further

proceedings.

                                               I

       An officer with the City of Calhoun police department arrested Mr. Walker

on September 3, 2015, and charged him with the misdemeanor offense of being a

pedestrian under the influence. The charged offense fell within the jurisdiction of

the City’s municipal court, which had a standing bail order that set a fixed

monetary bail schedule for traffic and misdemeanor offenses. The City released

arrestees immediately after booking if they paid the amount corresponding to their

offense of arrest, but those who could not pay were held in jail until the next time

the municipal court convened (usually the following Monday) for their first

appearance.1

       After his arrest, Mr. Walker was informed that, under the standing bail

order, he would have to pay a $160 cash bond for immediate release from jail. Mr.

1
  After the lawsuit was filed, but before the district court ruled on the motion for preliminary
injunction, the standing bail order was amended to require a first appearance within 48 hours of
arrest. Because we do not reach the merits of the preliminary injunction order, we need not
decide whether the new 48-hour period affects Mr. Walker’s claims.


                                               2
                Case: 16-10521        Date Filed: 03/09/2017      Page: 3 of 6


Walker alleges that he not could afford to pay that amount because he is indigent,

so the City kept him in jail to await his first appearance. Only then would he have

had the opportunity to seek release on recognizance. Mr. Walker filed this action

against the City while he was in custody.

       In his complaint, Mr. Walker asserts that the City’s bail policy violates equal

protection and due process principles by conditioning immediate release from jail

on an arrestee’s ability to pay a preset amount of cash without providing

alternatives to indigent arrestees. See, e.g., D.E. 1 at ¶ 47. Mr. Walker moved to

preliminarily enjoin the City from jailing him and other similarly situated indigent

arrestees without offering them release on an unsecured bond or their own

recognizance.      See D.E. 4 at 1.          The district court granted the motion for

preliminary injunction without a hearing, see D.E. 40, and this appeal followed.2

                                               II

       We review a district court’s decision to grant preliminary injunction for

abuse of discretion. See United States v. Alabama, 691 F.3d 1269, 1281 (11th Cir.

2012). “In so doing, we review the findings of fact of the district court for clear




2
  The City noticed for appeal the district court’s orders granting class certification and denying
its motion to dismiss. See D.E. 28, 41. In this Court, Mr. Walker filed a motion to dismiss the
appeal of those two orders for lack of appellate jurisdiction. That motion was then carried with
the case to oral argument. We deny as moot Mr. Walker’s motion to dismiss because the City
conceded in its response brief that it is not directly appealing these two orders. See Br. of
Appellant at 14 n.46.


                                                3
              Case: 16-10521    Date Filed: 03/09/2017   Page: 4 of 6


error and legal conclusions de novo.” Scott v. Roberts, 612 F.3d 1279, 1289 (11th

Cir. 2010).

                                        III

      Regardless of whether, substantively, a district court properly issued a

preliminary injunction, see generally GeorgiaCarry.Org, Inc. v. U.S. Army Corps

of Engineers, 788 F.3d 1318, 1322 (11th Cir. 2015) (setting forth the elements of a

preliminary injunction), all preliminary injunction orders must comport with

Federal Rule of Civil Procedure 65. So, every order granting an injunction must

“(A) state the reasons why it issued; (B) state its terms specifically; and (C)

describe in reasonable detail—and not by referring to the complaint or other

document—the act or acts restrained or required.” Fed. R. Civ. P. 65(d)(1).

      Rule 65’s specificity requirements serve important structural and due

process functions. See Hughey v. JMS Dev. Corp., 78 F.3d 1523, 1531 (11th Cir.

1996) (explaining that Rule 65 protects “those who are enjoined by informing them

of . . . exactly what conduct is proscribed” and ensures “informed and intelligent

appellate review”) (citations and internal quotation marks omitted). To effectuate

them, we have repeatedly vacated injunctions containing only “[b]road, non-

specific language that merely enjoins a party to obey the law or comply with an

agreement.” Id. (quoting Louis W. Epstein Family P’ship v. Kmart Corp., 13 F.3d

762, 771 (3d Cir. 1994)).      Additionally, because an injunction carries the



                                        4
              Case: 16-10521      Date Filed: 03/09/2017    Page: 5 of 6


possibility of contempt, our case law demands that an injunction contain “an

operative command capable of enforcement.” Id. (citations and internal quotation

marks omitted).

      In this case, the district court ordered that the City:

      implement post-arrest procedures that comply with the Constitution,
      and . . . that, unless and until [the City] implements lawful post-arrest
      procedures, [the City] must release any other misdemeanor arrestees
      in its custody, or who come into its custody, on their own
      recognizance or on an unsecured bond in a manner otherwise
      consistent with state and federal law and with standard booking
      procedures. [The City] may not continue to keep arrestees in its
      custody for any amount of time solely because the arrestees cannot
      afford a secured monetary bond.

Order Granting Motion for Preliminary Injunction, D.E. 40, at 73 (Jan. 28,

2016).

      This order violates Rule 65. First, requiring the City to “comply with

the Constitution” is the archetypical and unenforceable “obey the law”

injunction. See Int’l Longshoremen’s Ass’n, Local 1291 v. Philadelphia

Marine Trade Ass’n, 389 U.S. 64, 69, 74 (1967) (reversing decree that

ordered party “to comply with [an arbitration award]”). Second, the order

does not contain an operative command capable of enforcement or review.

It requires the City to fashion constitutionally compliant post-arrest

procedures, yet offers no guidance on the minimal standards required by the

Constitution. See Hughey, 78 F.3d at 1531–32 (vacating injunction that



                                           5
                Case: 16-10521    Date Filed: 03/09/2017   Page: 6 of 6


required the defendant to stop discharges in violation of the Clean Water

Act, but failed to explain how to do so).

      The rest of the order does not save the injunction from these

deficiencies.    The proscription against detaining misdemeanor arrestees

unless the City offers them release on their own recognizance is an

alternative means of compliance that is intertwined with the generalized

requirement that the City enact lawful post-arrest procedures. Without any

guidance, the district court’s order potentially subjects the City to contempt

proceedings simply because new post-arrest procedures turn out to be

unconstitutional. Rule 65 was meant to prevent such uncertainty.          See

Russell C. House Transfer & Storage Co. v. United States, 189 F.2d 349,

351 (5th Cir. 1951) (explaining that a court should not enjoin a party in

general terms such that the party is subject to contempt proceedings “should

at any time in the future [it] commit some new violations, unlike and

unrelated to that with which it was originally charged”). Accordingly, we do

not believe that, as written, the injunction can stand.

    PRELIMINARY INJUNCTION VACATED; AND CASE
REMANDED TO THE DISTRICT COURT FOR FURTHER
PROCEEDINGS CONSISTENT WITH THIS OPINION.




                                            6